                                           THE UNITED STATES BANKRUPTCY COURT
                                                NORTHERN DISTRICT OF OHIO

                     IN RE:                                         )   CHAPTER 13
                                                                    )   CASE NO: 20-50403
                     John Nisly, III                                )
                     Nicole Louise Nisly                            )   ALAN M. KOSCHIK
                                                                    )   BANKRUPTCY JUDGE
                                                 DEBTOR(S)          )
                                                                    )   TRUSTEE’S MOTION TO DISMISS AS 341
                                                                    )   FIRST MEETING OF CREDITORS CANNOT
                                                                    )   BE CONCLUDED AND 21 DAY OBJECTION
                                                                    )   PERIOD

                          Now comes Keith L. Rucinski, the Chapter 13 Trustee, and hereby moves this Court for
                     an order of dismissal pursuant to 11 USC § 1307 (c)(1) and Rule 4002. The Debtor(s) failure
                     to timely supply necessary information has hindered the Trustee’s ability to administer the
                     case and has caused unnecessary delay by the Debtor(s) which is prejudicial to creditors as
                     the Debtor(s) is enjoying the automatic stay provided by 11 USC § 362 while hindering
                     repayment to creditors by failing to provide necessary information to conclude the 341
                     meeting. Until the 341 meeting is concluded the Trustee cannot recommend the case for
                     confirmation. Creditors cannot be paid until the case is confirmed by the Court.

                         On 02/22/2020, the above named Debtor(s) filed a petition for relief under Chapter 13 of
                     the bankruptcy code.

                         The original date for the First Meeting of Creditors was 04/09/2020, and has been
                     adjourned several times because the Debtor(s) and attorney for the Debtor(s) have failed to
                     supply the Trustee with certain required information. The Debtor(s) and attorney for the
                     Debtor(s) were instructed to provide the following information to the Trustee.

                           Tax Returns                       Proof of auto insurance
 CHAPTER 13
 Keith L. Rucinski        Financial Statements               Proof of homeowners insurance
      Trustee
One Cascade Plaza,
    Suite 2020            Chapter 13 Payment                 See Below for issues regarding
Akron, OH 44308                                                   Chapter 13 Plan
  (330)762-6335
        Fax               Pay stubs
  (330)762-7072
                     - NEED A CHAPTER 13 PAYMENT
                     - NEED PROOF OF AUTO AND HOME INSURANCE
                     - NEED BANK STATEMENTS
                     - NEED 2018 AND 2019 TAXES
                     - NEED PROOF OF TRANSPORTATION IN THE AMOUNT OF $796/MONTH
                     - NEED AMENDED SCHEDULE I - NEED TO CORRECT HER RETIREMENT
                     CONTRIBUTION TO MATCH PAYSTUBS (APPROXIMATE AMOUNT $450/MONTH)
                     - NEED AMENDED PLAN - NEED TO CHECK TOP BOX UNDER #2.2, NEED TO CHECK
                     BOTTOM BOX AND STATE PER OCP UNDER #2.3, NEED TO MOVE AMERIFIRST TO
                     #3.1
                     - NEED AMENDED MEANS TEST - NEED TO SHOW $556 UNDER #8, #24 NEEDS TO
                     SHOW $4486, #33 D NEEDS TO LIST DEBTO, #44 NEEDS TO INCLUDE ALL 401K,
                     EXCESS DMI SHOULD BE $1430
                     - NEED STEP UP PAYMENTS WHEN AUTO IS PAID OFF
                     - NEED TO LIST ATTORNEY FEES PAID UP FRONT ON STATEMENT OF FINANCIAL
                     AFFAIRS

              20-50403-amk         Doc 31      FILED 05/14/20     ENTERED 05/14/20 15:16:19          Page 1 of 3
                     WHEREFORE, the Chapter 13 Trustee hereby moves this Court for an order of dismissal of
                     the above Chapter 13 case for all the reasons stated herein.



                                                              NOTICE

                     Pursuant to 11 USC § 102, unless a party in interest requests a hearing on this
                     pleading, the Court may grant the relief requested without a hearing or further notice.

                     Parties that want to be heard on this matter must file a response to this pleading within
                     21 days from the date in the below certificate of service.

                     The response must be filed with the US Bankruptcy Court at:

                                                       US Bankruptcy Court
                                                        2 South Main Street
                                               455 John F. Seiberling Federal Building
                                                      Akron, Ohio 44308-1810

                     In addition to filing a response with the Court, parties requesting a hearing must serve
                     all parties in the below certificate of service either through the mailing address
                     provided or, where applicable, by the Court’s Electronic Filing System (ECF).


                     Respectfully submitted,


                     /s/ Keith L. Rucinski
                     Keith L. Rucinski,Chapter 13 Trustee
                     Ohio Reg. No. 0063137
                     Joseph A. Ferrise, Staff Attorney
 CHAPTER 13          Ohio Reg., No 0084477
 Keith L. Rucinski   One Cascade Plaza, Suite 2020
      Trustee
One Cascade Plaza,   Akron, OH 44308
    Suite 2020       Tel 330.762.6335
Akron, OH 44308      Fax 330.762.7072
  (330)762-6335
        Fax          krucinski@ch13akron.com
  (330)762-7072      jferrise@ch13akron.com




              20-50403-amk         Doc 31      FILED 05/14/20    ENTERED 05/14/20 15:16:19        Page 2 of 3
                                                    CERTIFICATE OF SERVICE

                            I hereby certify that on 05/13/2020, the following were served a copy of this
                     pleading:

                     Via Regular Mail

                     John Nisly, III                                 Nicole Louise Nisly
                     541 Mineola Avenue                              541 Mineola Avenue
                     Akron, OH 44320                                 Akron, OH 44320

                     Via ECF

                     MARK FRANKLIN GRAZIANI ESQ (mark_graziani@yahoo.com)
                     Office of the US Trustee (ustpregion09.cl.ecf@usdoj.gov)
                     Keith L. Rucinski. Chapter 13 Trustee (krucinski@ch13akron.com)

                     Date of Service: 05/13/2020                   By: T. Rowe
                                                                   Office of the Chapter 13 Trustee




 CHAPTER 13
 Keith L. Rucinski
      Trustee
One Cascade Plaza,
    Suite 2020
Akron, OH 44308
  (330)762-6335
        Fax
  (330)762-7072




              20-50403-amk         Doc 31    FILED 05/14/20       ENTERED 05/14/20 15:16:19           Page 3 of 3
